Citation Nr: 9934647	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-47 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to 
June 1952.  He died in February 1996 at the age of 64.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO.

The Board notes that the law provides that "[a] claim by a 
surviving spouse ... for compensation or dependency and 
indemnity compensation shall also be considered a claim for 
death pension and accrued benefits."  38 U.S.C.A. 
§ 5101(b)(1) (West 1991).  The June 1996 notification by the 
RO to the appellant addressed only three issues--entitlement 
to service connection for the cause of the veteran's death, 
death pension, and DIC under 38 U.S.C.A. § 1318(b).  The 
appellant thereafter expressed disagreement with the denial 
of service connection and DIC under § 1318.  Consequently, it 
appears that the question of entitlement to accrued benefits 
remains unresolved.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died in February 1996 as a result of 
respiratory failure due to emphysema.

2.  Service connection was in effect at the time of the 
veteran's death for partial paralysis of the left peroneal 
nerve, a left leg scar (residuals of a gunshot wound), 
varicose veins of the left lower leg, a left forearm scar, 
malaria, urticaria, coccygectomy, and anxiety disorder with 
depressive features.

3.  No competent evidence has been presented that attributes 
a fatal disease process to military service, or to any of the 
veteran's previously service-connected disabilities.

4.  No competent medical evidence has been presented that 
shows cigarette smoking caused or contributed substantially 
or materially to the cause of his death.

5  No competent evidence has been presented to show that the 
veteran's service-connected disabilities or treatment 
therefor played any role in the veteran's death.

6.  The evidence does not show that the veteran was in 
receipt of, or entitled to receive, a total rating for 10 or 
more years preceding his death.


CONCLUSIONS OF LAW

1.  The appellant's claim of service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1999).

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 1991); 
38 C.F.R. § 3.22 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The threshold question is whether the appellant has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Section 5107 
provides that the appellant's submission of a well-grounded 
claim gives rise to VA's duty to assist and to adjudicate the 
claim.  Id.  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.  

A well-grounded claim requires more than an allegation; the 
appellant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In claims of service 
connection for the cause of the veteran's death, evidence 
must be presented which in some fashion links the fatal 
disease to a period of military service or to already 
service-connected disability.  See 38 U.S.C.A §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310, 3.312.  This may be accomplished 
by the submission of evidence showing that already service-
connected disability is either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

A service-connected disability is considered the 
"principal" cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).

The veteran's death certificate shows that the immediate 
cause of death was respiratory failure due to emphysema.  
There were no other conditions listed.  No autopsy was 
performed.  The appellant contends that the cause of the 
veteran's death, respiratory failure due to emphysema, is the 
direct result of the veteran's service-connected psychiatric 
disability and/or use of tobacco.  Specifically, the 
appellant claims that the veteran's service-connected 
psychiatric disability led to his increased smoking.  She 
claims that, had the veteran been treated for severe 
psychiatric symptoms, he would not have smoked, at least to 
the extent that he did, and consequently would have not died.  
In other words, she asserts that, because of the increase in 
consumption of tobacco due to psychiatric difficulties, he 
developed emphysema that in turn ultimately caused his death.  
The appellant also contends that the veteran's smoking 
dependency began in service and that the United States Army 
supplied cigarettes and promoted cigarette smoking by 
including them in the veteran's rations.  

Other than the veteran's service-connected anxiety disorder, 
the Board notes that the appellant has not contended that the 
veteran's other service-connected disabilities were in any 
way implicated in his death, and the evidence of record does 
not suggest any relationship.  It is undisputed in this case 
that the immediate cause of death was respiratory failure, 
and that underlying cause of the veteran's death was 
emphysema, which was first diagnosed in 1988, over 36 years 
after the veteran left service.  The salient point to be made 
in this case is that there is no competent evidence of record 
showing that any other condition contributed substantially or 
materially to his death.  Indeed, there is no competent 
evidence indicating that smoking led to or aggravated the 
emphysema in this case.

The veteran's service medical records show treatment for 
various problems, mainly for those for which service 
connection was ultimately granted, but not for the problem 
listed on the veteran's death certificate (respiratory 
failure or emphysema) or for any lung disability.  Numerous 
in-service examinations, including the June 1952 separation 
examination report, show that, when his respiratory system 
was examined, it was considered normal.  Chest x-rays were 
also normal.  Additionally, the same can be said of the 
evidence received over the years following the veteran's 
separation from service.  No medical evidence has been 
submitted showing that the veteran had complaints or findings 
of breathing problems or lung disease until more than 36 
years after discharge from service when emphysema was 
diagnosed in July 1988.  Since then, the record shows that he 
had lung problems and was treated for chronic obstructive 
pulmonary disease and emphysema, but no medical opinion has 
been presented linking any of these problems to the veteran's 
period of military service or to already service-connected 
disorders such as his anxiety disorder.  When examined at VA 
in July 1991, it was noted the veteran had smoked one to two 
packs per day for 25 years, but had quit in 1988.  That 
examiner did not provide any opinion regarding a possible 
relationship between the veteran's smoking and any lung 
disease.  When the veteran died in February 1996, the 
principal diagnosis was respiratory failure due to emphysema.  
No medical opinion has been presented linking these problems 
to miliary service.  

As for the appellant's smoking theory, service connection may 
be established for disability or death if the evidence 
establishes that injury or disease resulted from tobacco use 
during active military service for claims filed on or before 
June 9, 1998.  Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-
66 (1998) (to be codified at 38 U.S.C. § 1103).  Because the 
appellant's claim was filed before June 9, 1998, 
consideration may be given to her claim under prior law that 
permitted service connection when nicotine addiction, which 
led to disability, began in service.  

The appellant and the veteran's brother both submitted 
written statements indicating that the veteran's smoking 
dependency began during service when the service department 
supplied or promoted cigarette smoking by including them in 
the veteran's rations.  Service medical records were negative 
for any reference to smoking.  As noted above, the veteran 
reported a history of smoking one to two packs per day for 25 
years until 1988, which would suggest that he had started 
smoking after his discharge from service.  Even assuming that 
the veteran had used tobacco in service and/or had nicotine 
dependence because of it, or because of his service-connected 
anxiety, no competent medical evidence has been presented to 
show that there is a nexus between tobacco use/nicotine 
dependence and the cause of this veteran's death, respiratory 
failure due to emphysema.  Without such competent medical 
evidence of a nexus, the claim on this theory that the 
veteran's death is due to tobacco use/nicotine dependency is 
not well grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom, Epps v. West, 118 S. Ct. 
2348 (1998).  

Finally, no medical evidence has been presented to suggest 
that any service-connected disability, including psychiatric 
disability, played even a casual role in the fatal disease 
process.  Absent the presentation of competent medical 
evidence linking a cause of death to military service or to a 
service-connected disability, or without competent evidence 
showing that an already service-connected disability 
contributed in some way to the fatal process, the Board finds 
that the appellant has not met the burden of submitting a 
well-grounded claim.  When a well-grounded claim has not been 
presented, the Board does not have jurisdiction to act.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  Therefore, the appeal 
of service connection for the cause of the veteran's death 
must be denied. 

DIC

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  38 U.S.C.A. 
§ 1310, 38 C.F.R. § 3.5(a).  However, even if a service-
connected disability did not cause or contribute to a 
veteran's death, the surviving spouse is entitled to receive 
DIC benefits as if the veteran's death were service connected 
when a veteran meets the requirements set forth in 
38 U.S.C.A. § 1318(b).  See also 38 C.F.R. § 3.22.  DIC based 
on § 1318(b) is awarded when the following conditions are 
met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and 
(2) The veteran was in receipt of or for any reason . . 
. was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement that either: 
(i) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 
10 or more years immediately preceding death; or 
(ii) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately 
preceding death. 
38 C.F.R. § 3.22(a) (1999). 

In this case, the evidence of record at the time of the 
veteran's death shows that he was employed from 1963 to April 
3, 1989, when he was terminated due to illness.  Specific 
symptoms were not cited.  Based on a June 1992 VA examination 
report, the RO increased the veteran's anxiety disorder 
rating in May 1993 from 0 to 50 percent, and assigned a 
combined rating of 70 percent, effective June 14, 1991.  The 
RO also granted the veteran's claim for a total disability 
rating based on individual unemployability (TDIU) effective 
from June 14, 1991.  Hence, the veteran's total disability 
rating, immediately prior to his death, was for approximately 
four years and eight months, which fell short of the 10-year 
period required under 38 U.S.C.A. § 1318(b).  Therefore, the 
appellant is not eligible for DIC under § 1318(b) on the 
grounds that the veteran had actually been in receipt of a 
total rating for 10 years immediately prior to his death.

The appellant, however, may still prevail on a claim for DIC 
under 38 U.S.C.A. § 1318(b) if the evidence shows that he 
would have been "entitled to receive" a total disability 
rating for 10 or more years immediately prior to his death.  
In other words, the question is whether the veteran 
hypothetically would have been entitled to receive a 100 
percent disability compensation based on service-connected 
disability for a period of 10 years immediately prior to 
death.  See Wingo v. West, 11 Vet. App. 307, 311 (1998); 
Carpenter v. West, 11 Vet. App. 140, 145-146 (1998); Green 
(Davis) v. Brown, 10 Vet. App. 111, 118 (1997).  

The veteran's service medical records show that he was 
treated for anxiety for which service connection was granted 
since discharge.  The veteran was assigned a convalescent 
rating of 50 percent for all service-connected disabilities 
since discharge from service until January 1953.  His 
service-connected anxiety disorder was then assigned a 
noncompensable rating.  Private and VA treatment records, 
since discharge until the June 1991 VA examination, do not 
reflect that any of the veteran's disabilities would have 
warranted a total disability rating or in combination the 
assignment of TDIU.  

It was not until June 1992 that anxiety was characterized as 
moderately severe.  Given this examination report and a 
statement from the veteran's employer indicating that he had 
not worked since April 3, 1989 due to physical illness, there 
is no medical evidence of record to show that the veteran 
would have been entitled to a 100 percent rating as early as 
10 years before his death.  The evidence of record prior to 
June 14, 1991, does not show that his service-connected 
psychiatric disability alone or combined with other service-
connected disability would have produced severe social and 
industrial impairment and prevented the veteran from 
obtaining or maintaining gainful employment since at least 
February 1986, which would have been 10 years preceding his 
death.  38 C.F.R. §§ 4.16, 4.132 (1991).  

A July 1991 examination revealed that the veteran walked with 
a marked limp and used a cane.  He dragged the left foot when 
he walked and dorsiflexion of the foot was poor, but there 
was no complete foot drop.  He had sensory impairment, but as 
specifically noted by the examiner, the paralysis of the left 
peroneal nerve was only partial.  Absent complete paralysis, 
a rating greater than 30 would not have been warranted.  
38 C.F.R. § 4.124a (Diagnostic Code 8521) (1991).  

At the July 1991 examination, it was also reported that the 
veteran had varicose veins that did not bother him.  
38 C.F.R. § 4.104 (Diagnostic Code 7120) (1991).  
Additionally, there was no evidence of record suggesting that 
urticaria, malaria, the left forearm scar or the left leg 
scar was bothersome to a compensable degree.  38 C.F.R. 
§§ 4.88a (Diagnostic Code 6304),4.118 (Diagnostic Codes 7804, 
7805, 7806) (1991). (The left leg scar was slightly tender in 
July 1991, but it was not reported that he met the criteria 
for a compensable rating-tender and painful.  Diagnostic 
Code 7804.  Additionally, there was no other indication of 
adverse affects due to scarring.)  As for residuals of a 
coccygectomy, the veteran had problems with pain and 
discomfort, and limitation of motion.  A strain with limited 
motion was noted, but there was no definite indication that 
residuals of the coccygectomy were more disabling than the 
rating schedule contemplated as the maximum schedular rating 
under 38 C.F.R. § 4.71a (Diagnostic Code 5298), namely 10 
percent for complete removal of the coccyx with painful 
residuals.  

As noted above, the veteran worked until 1989.  While this 
alone is not determinative, especially given that both 
subjective and objective standards are set out in § 4.16 for 
determining eligibility for TDIU, it is a definite indication 
in the veteran's case that he personally was able to maintain 
employment until less than 10 years before his death.  As for 
whether the average person would have been able to maintain 
employment given the veteran's disabilities, the Board finds 
that, for the reasons set out above, the evidence does not 
show that the combined effect of service-connected 
disabilities was unemployability until after 10 years prior 
to death.  Consequently, the preponderance of the evidence is 
against the appellant's § 1318(b) claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318(b) is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


